Citation Nr: 1706971	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.   

2.  Entitlement to service connection for irritable bowel syndrome (IBS). 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to nonservice-connected pension. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1986 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

When this case was previously before the Board in July 2014 and March 2015, it was decided in part and remanded in part.  The case is now before the Board for further appellate action.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for low back pain, sleep apnea, and IBS.  He asserted that his symptoms occurred while he was stationed at Fort Bragg and Saudi Arabia.  

The Veteran did not specifically raise the issue that his low back pain, sleep, and gastrointestinal symptoms were the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Nevertheless, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2021.  

By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Board notes that the Veteran's DD-214 reflects that he received the Southwest Asia Service Medal and served in Southwest Asia during the Persian Gulf War.  Accordingly, the Veteran's service as a Persian Gulf Veteran is not in dispute.  

Additionally, the Veteran underwent a VA examination in September 2010.  With respect to the Veteran's low back pain, the examiner noted multiple entries in the service treatment records for complaints of low back pain.  In May 1987 the Veteran reported left-sided low back pain with very mild tenderness over the left paravertebral area.  The impression was a very mild lumbosacral strain for which he was prescribed Bengay.  The Veteran was seen again in May 1990 for low back pain following a motor vehicle accident.  An x-ray of the spine was interpreted as within normal limits.  The examiner also noted that his separation examination was silent as to any physical abnormalities of the spine or other musculoskeletal systems.  A September 2010 x-ray revealed a negative lumbar spine.  The VA examiner stated that an opinion was not rendered because there was no pathologic diagnosis related to the lower back.  

With respect to his claimed irritable bowel syndrome, the examiner noted that the Veteran was seen in July 1990 with complaints of loose stools with mild abdominal cramping.  The impression was enteritis and he was prescribed Kaopectate and clear liquids for 24 hours.  The examiner noted that the separation examination was silent as to any physical abnormalities of the abdomen and viscera.  During the VA examination, the Veteran reported one to two loose bowel movements per day, abdominal cramping, and "wetness" in the perianal region.  The VA examiner stated that an opinion was not rendered because there was no pathologic diagnosis and specifically no diagnosis of irritable bowel syndrome.  

October 2012 VA treatment records indicated that the Veteran reported poor sleep since his military service in Desert Storm.  The Veteran also reported snoring, witnessed apneas, and daytime sleepiness.  A November 2012 VA treatment record noted that the Veteran underwent a sleep study in October 2012.  The study was notable for the presence of snoring but the test results were well below the diagnostic criterion for obstructive sleep apnea.  Subsequent VA treatment records indicated that the Veteran's sleep symptoms included loud snoring, daytime sleepiness, and insomnia, but did not include a diagnosis of obstructive sleep apnea.  

As noted above, the medical evidence of record does not reflect a diagnosis of any low back, sleep, or gastrointestinal disorder.  As the Veteran is a Persian Gulf Veteran, he should be afforded a VA examination to determine if his symptoms are manifestations of an undiagnosed illness or of a medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise, to assess the Veteran's symptoms in relation to his service in the Persian Gulf, and to determine the etiology of the Veteran's claimed low back, sleep, and gastrointestinal disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner(s) must elicit from the Veteran a full medical history regarding his claimed disorders.  The examiner(s) must also review the Veteran's self-reported medical history in the record.  

Following an examination of the Veteran, and a thorough review of the record, the appropriate physician is requested to:

(a) Identify all low back disorders present during the period of the claim.  With respect to each such disorder the examiner should state an opinion as to whether there is a 50 percent probability that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf. 

If there are objective manifestations of a low back disorder that are not due to a known clinical diagnosis, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

(b) Identify all sleep disorders present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent probability or higher that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf.

If there are objective manifestations of a sleep disorder that are not due to a known clinical diagnosis, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

(c) Identify all gastrointestinal disorders present during the period of the claim.  With respect to each diagnosed gastrointestinal disorder, the examiner should state an opinion as to whether there is a 50 percent probability that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf.

If there are objective manifestations of a gastrointestinal disorder that are not due to a known clinical diagnosis, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

The rationale for all opinions expressed must be provided.  If an examiner is unable to provide any required opinion, he or she should explain why this is so.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation of why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




